Case: 1:19-cv-03366 Document #: 32 Filed: 10/17/19 Page 1 of 47 PageID #:263




                       UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION


                                   )
  MONICA JOSEY JAMES and           )
  ARLINDA (TRAY) JOHNS             )
                    Plaintiffs,    )
                                   )
              v.                   ) Case No.: 1-19-cv-03366
                                   )
   JASON LYDON,                    )
  BLACK AND PINK, Inc.,            )
  DOMINIQUE MORGAN,                )
  JOHANNES WILSON,                 )
  FRANK PLACE, REED MILLER,        ) Judge Matthew F. Kennelly
  DAVID BOOTH, TANYA NGUYEN, )
  ZAHARA GREEN, KATIE OMBERG, )
  MEGAN SELBY, MICHAELCOX          )
  AND JOHN DOE 1-TBD,              )
                                   )
                                   ) FIRST AMENDED COMPLAINT
  Defendants.                      )
                                   )
  _________________________________)________________________________


                             FIRST AMENDED COMPLAINT


  NOW COME MONICA JOSEY JAMES and ARLINDA (TRAY) JOHNS, hereinafter

  referred to individually as “Plaintiff James” or “Monica James,” and “Plaintiff Johns” or

  “Tray Johns,” and collectively referred to as “Plaintiffs” by and through their counsel, for

  their complaint, and respectfully show the Honorable Court the following:
    Case: 1:19-cv-03366 Document #: 32 Filed: 10/17/19 Page 2 of 47 PageID #:264




   1. This is an action for (i) redress of the harm caused by Defendant Black & Pink’s unfair

business practices that led to Plaintiffs becoming associated with Black & Pink, and (ii)

employment discrimination brought to secure relief for harassment, discrimination and retaliation

in violation of the Civil Rights Act of 1870, 42 U.S.C. §1981, as amended (“Section 1981”) and

other state and federal laws.

                                       JURISDICTION & VENUE

   2. This action arises under 42 U.S.C. §1981, §1985(3), and 1986. Jurisdiction is invoked

pursuant to 28 U.S.C. §§1331, §1367, §1339, and §1343.

   3. This Court has supplemental jurisdiction over the state law claims. These claims derive

from the same nucleus of operative facts as the federal claims and the federal claims are substantial.

In addition, the federal and state claims are such that Plaintiffs would ordinarily be expected to try

them all in one proceeding. Finally, the state claims are closely tied to the issues of federal law, so

that this court should not exercise its discretion to refuse to hear the state law claims.

   4. Venue is proper in this District pursuant to 28 U.S. §1391 because (i) Defendants have

been engaged in collective actions, and have purposefully availed themselves of the jurisdiction of

the courts of Illinois through each other and by engaging in activities in the City of Chicago, in

Illinois Jails and Prisons, and other acts involving interstate commerce; (ii) Defendant Lydon and

other unknown defendants live and operate from Chicago; (iii) Black & Pink Chicago Chapter is

the most organized among their ten or more chapters across the nation; (iv) Plaintiff James was a

resident of Chicago, at the time of execution of contract between her and Defendant Black & Pink;

(v) All the Defendants are members of Black & Pink and regularly enter the jurisdiction of

Chicago, Illinois when they engage in monthly conference calls for chapter updates. Individuals
    Case: 1:19-cv-03366 Document #: 32 Filed: 10/17/19 Page 3 of 47 PageID #:265




from all over the country including Chicago, IL are present at such conference calls; (vi)

Defendants emailed false and defamatory statements of and concerning Plaintiffs to many

individuals, including recipients living in Chicago, IL, example shown as Exhibit B.

                                             PARTIES

   5. Plaintiff Monica James (“Plaintiff James” or “Monica James”) is a natural person and an

African American citizen who is currently residing in Osceola County, Florida. Plaintiff James is

a transgender woman, and a formerly incarcerated person. She began her employment contract

with Black & Pink on March 11, 2017. On December 8, 2017, Plaintiff James emailed her notice

of resignation to members of the Voting Leadership Circle of Black & Pink. On December 21,

2017, the members of the Voting Leadership Circle sent a letter of termination to Monica James.

   6. Plaintiff Tray (Arlinda) Johns is a natural person and an African American citizen who is

currently residing in Palm Beach County, Florida. Plaintiff Johns is a formerly incarcerated person

and a Navy Veteran. On August 17, 2017, Tray Johns assumed the leadership of Black & Pink as

its National Director, and began her employment contract. On or around December 21, 2017, Tray

Johns was ousted and terminated from Black & Pink.

   7. Defendant Black & Pink (“Black & Pink” or “B&P”), is a national non-profit corporation,

registered in the State of Massachusetts. B&P’s corporate headquarters is listed as 614 Columbia

Road, Dorchester, MA 02125, and maintains an office at P.O. Box 6223 Maple Street, #4600,

Omaha, Nebraska 68104.

   8. On January 19, 2016, Black & Pink filed its Articles of Organization to register itself as a

non-profit corporation with the Commonwealth of Massachusetts. Pursuant to its Articles of

Organization, “the membership of the corporation shall consist of the members of the board of

directors.” Black & Pink’s listed purpose is as follows: “Black & Pink is an open family of LGBTQ
    Case: 1:19-cv-03366 Document #: 32 Filed: 10/17/19 Page 4 of 47 PageID #:266




prisoners and “free world” allies who support each other through advocacy, education, direct

service, and organizing.” From January 19, 2016 to October 17, 2017, following individuals were

listed as the board of directors with the State of Massachusetts: Nora Berson, Tyrelle Hinson, Jason

Lydon, Reed Miller, and Johannes Wilson. (Exhibit A).

   9. Defendant Black & Pink is a nonprofit corporation with under 6 employees, conducting

business nationally through chapters covering 9 or more states, including Chicago and

Massachusetts.

   10. Black & Pink uses the terms “board of directors,” “leadership circle,” “interim leadership

circle,” and “voting leadership circle” interchangeably. The Board of Directors and the Leadership

Circle are separate and distinct individuals/entities who engage in collective decision-making.

(Exhibit B)

   11. From the time that both Plaintiff James and Plaintiff Johns joined Black & Pink, there was

an “Interim Leadership Circle” in place that was acting as the decision-making body, in addition

to or in place of the Board of Directors. On November 22, 2017, the Interim Leadership Circle

registered itself as the directors of Black & Pink with the Commonwealth of Massachusetts. As

far as Plaintiffs know, the members of that “Interim Leadership Circle” were: Dominique Morgan,

Zahara Green, Michael Cox, Tanya Nguyen, Johannes Wilson, Reed Miller, Douglas Rogers,

Robert Suttle, and David Booth. Robert Suttle resigned from the Leadership Circle and since it

appears that he did not participate in the wrongful actions against the Plaintiffs, he is not made a

party to the complaint. For a brief period from November 22, 2017 - January 13, 2018, Defendants

had registered Afrika Lockett (legal name: Gerry Lockett), a black transgender woman as a

“board” director. Plaintiffs are not aware of Afrika Lockett participating in any wrongful acts

against them and as such she is not made a party to the complaint. (Exhibit C)
    Case: 1:19-cv-03366 Document #: 32 Filed: 10/17/19 Page 5 of 47 PageID #:267




   12. The actions of the Board members and the Leadership Circle are imputed on each other

because they knowingly acted jointly and made collective decisions. As such, they all are included

as defendants and sued in their official capacity and on an individual basis.

   13. Defendant Jason Lydon is a natural person currently residing at 1563 W Pratt Blvd, #2,

Chicago, IL 60640. He is a white gay man who founded Black & Pink in 2005 and served as its

National Director until August 17, 2017. He was a board member of Black & Pink until October

17, 2017.

   14. Defendant Dominique Morgan is a resident of Omaha, Nebraska. He is the current National

Director of Black & Pink, and was part of the Interim Leadership Circle during Plaintiffs’ tenure

at Black & Pink.

   15. Defendant Johannes Wilson is a natural person currently residing at 1563 W Pratt Blvd,

#2, Chicago, IL 60640. At all relevant times, he was on the board of directors of Black & Pink,

and a member of the Interim Leadership Circle.

   16. Defendant Michael Cox is a natural person currently residing at 32 McPhee Road,

Farmington, MA 0170. At all relevant times, he was a member of the Interim Leadership Circle,

and on November 22, 2017, became one of the directors of Black & Pink.

   17. Defendant Frank Place is a natural person currently residing at 32 McPhee Road,

Farmington, MA 0170. At all relevant times, he was a member of Black & Pink.

   18. Defendant Reed Miller is a natural person with a last known address at 79 Division St, #1,

New Haven, CT 06511. At all relevant times, Reed Miller was a member of the Interim Leadership

Circle, and on November 22, 2017, became one of the directors of Black & Pink.
    Case: 1:19-cv-03366 Document #: 32 Filed: 10/17/19 Page 6 of 47 PageID #:268




    19. Defendant David Booth is a natural person with a last known address at 507 Jersey Avenue,

#2, Jersey City, NJ 07302. At all relevant times, David Booth was a member of the Interim

Leadership Circle, and on November 22, 2017, became one of the directors of Black & Pink.

    20. Defendant Tanya Nguyen is a natural person with a last known address at 1295 5th

Avenue, Apt 33, New York, NY 10029. At all relevant times, Tanya Nguyen was a member of the

Interim Leadership Circle, and on November 22, 2017, became one of the directors of Black &

Pink.

    21. Defendant Zahara Green is a natural person with a last known address at 3715 Hancock

Drive, Decatur, GA 30034. At all relevant times, Zahara Green was a member of the Interim

Leadership Circle, and on November 22, 2017, became one of the directors of Black & Pink.

    22. Defendant Katie Omberg is an adult citizen of the State of Massachusetts, and a member

of Black & Pink Boston Chapter. Upon information and belief, she personally participated in the

retaliation, defamation, and excessive publication of such defamation of Plaintiffs.

    23. Defendant Megan Selby is an adult citizen of the State of Illinois, and a member of Black

& Pink Chicago Chapter. Upon information and belief, she personally participated in the

retaliation, defamation, and excessive publication of such defamation of Plaintiffs.

    24. Plaintiffs allege that each of the aforementioned Defendants published false and

defamatory statements concerning Plaintiffs through the Black & Pink national listserv, through

the listserv of the local chapters of Black & Pink, and through the news publications sent within

jails and prisons across the country. Plaintiffs will seek leave of court to amend this Complaint and

insert the true names instead of the fictitious Defendant John Does, when the same becomes known

to Plaintiffs.

                                              FACTS
    Case: 1:19-cv-03366 Document #: 32 Filed: 10/17/19 Page 7 of 47 PageID #:269




              Facts concerning events prior to the hiring of Plaintiff James and Plaintiff Johns
                        Facilitation of trade and commerce inside prisons and jails


   25. In 2005, Jason Lydon, started doing business as Black & Pink, and began writing to LGBT

people who were incarcerated.

   26. In 2010, Jason Lydon, Johannes Wilson, Reed Miller and others at Black & Pink, created

a system to facilitate and trade artwork made by inmates from various prisons and jails.

   27. This scheme was published in the newsletters from April 2010 to July 2010 and states,

“Black & Pink Art will sell artwork and apparel printed with designs produced by queer and

transgender prisoners to queer and transgender folks on the outside. Items will be sold online at

blackandpinkart.com, as well as sales made at events like Pride Festivals. Proceeds from the sales

will go back into the artist’s commissary account. Want to get involved? Send a note to the address

below answering these questions: - what kind of art do you make? How do you access supplies?

What can you receive or ship? Roughly about how much $ would you want for your art? How long

does it take to make? Black and Pink Art C/O Community Church of Boston 565 Boylston St,

Boston, MA 02116. Reed Miller, a queer pen-pal, will send you back a letter explaining how things

will work! He looks forward to working with you and sharing your talents with the outside world!”

(Exhibit D)

   28. In August 2010, a few months after explicit advertising, and spreading the word, Black &

Pink changed their advertising by removing the terms of the transactions, and simply stating, “send

art related letters to: Black and Pink ART - REED MILLER” (Exhibit E)

   29. Black & Pink’s January/February 2013 newsletter states, “Art: Reed apologizes that the art

project is currently not accepting artwork for sales until we have a solid volunteer base. You can
    Case: 1:19-cv-03366 Document #: 32 Filed: 10/17/19 Page 8 of 47 PageID #:270




send artwork for use in the newsletter! Use topic tag Newsletter submissions. Feel free to include

a description of your drawing.” (Exhibit F)

                    Facilitation of improper inmate to inmate communications

   30. In August and October 2010, Black & Pink ran the following advertisement setting their

inmate-to-inmate communication network, “CAN YOU WRITE TO OTHER PRISONERS?

Introducing the trial P2P (Prisoner to Prisoner) List. We recognize that many of you would like to

write one or more pen-pals, and that some of you have been waiting for a while to make that

connection. We know that many people can get in trouble for writing with other prisoners, and we

sure don't want to get you in trouble by accident. We suggest checking with the mailroom, prison

policy handbook, prison officials, or wherever makes sense for you, before you sign up for this

separate prisoner-to-prisoner list, which involves writing to and receiving mail from other people

in prison. Please tear off this slip and mail to: Black & Pink-P2P List, Community Church of

Boston, 565 Boylston St, Boston, MA 02116.” (Exhibit E)

   31. By 2015, Jason Lydon, Reed Miller, and other leadership members of Black & Pink knew

that incarcerated people who received Black & Pink newsletters were being targeted, that prison

institutions were rejecting their newsletters for promoting inmate to inmate violence, and that their

publications were used to pass messages by some of the prison gangs. (Exhibit G)

   32. In November 2015, Jason Lydon established an “Interim Leadership Circle” at Black &

Pink, and gathered a group of people to plan Jason Lydon’s transition out of Black & Pink. This

transition team was tasked with creating job descriptions for the National Director as well as the

newly created position of National Organizer. “These two positions would be taking on the roles

Jason has been fulfilling for the organization, splitting the one current staff position into two

distinct roles will increase effectiveness and sustainability of the positions.” (Exhibit H)
    Case: 1:19-cv-03366 Document #: 32 Filed: 10/17/19 Page 9 of 47 PageID #:271




   33. As part of the organizational transition process, Jason Lydon and Black & Pink had put in

motion a plan to find “creative ways” to increase their support of the “inside organizers.” In that

context, they “sent out the inside chapter starter kit to all members who have expressed interest in

starting a chapter.” It was expected that the newly formed National Organizer would then come

over and “follow up with these folks to be clear about what the goals are for organizing and

building their chapter.” Jason Lydon knew that much of “organizing” of inside leaders’ consisted

of actions that would be deemed as violations of prison rules. (Exhibit H)

   34. According to Black & Pink’s own decision-making chart, the Leadership Circle is the

national governing body and has a supervisory position and final authority over the Plaintiffs.

Further, Black & Pink, the Board of Directors, and the Interim Leadership Circle were acting in

concert and in a collective decision-making capacity. As such, the acts and knowledge of each

actor is imputed on the other. (Exhibit W)

                          Hiring and onboarding of Plaintiff Monica James

   35. On December 1, 2016, Jason Lydon posted a job-opening for a full time National Organizer

position, and announced a transition of leadership of Black & Pink to formerly incarcerated people.

Few minutes after the job-posting became public, Plaintiff James received an email making her

aware of a full-time job opening at Black & Pink. The job posting specifically stated that “Please

keep in mind that we only hire formerly incarcerated people to be staff. We are open to helping

someone relocate to Boston and individuals who have experience organizing and doing remote

work in the past could potential work remote.” (Exhibit I)

   36. Plaintiff James was interviewed by Jason Lydon and Afrika Lockett. Plaintiff James was

informed that Black & Pink has initiated a “transition of leadership” from Jason Lydon to formerly

incarcerated people who are most impacted by the criminal justice system. It was portrayed that
   Case: 1:19-cv-03366 Document #: 32 Filed: 10/17/19 Page 10 of 47 PageID #:272




Jason Lydon, a white gay man was using his “white privilege” to support Black and marginalized

communities by doing a charitable act of handing over an established organization to formerly

incarcerated black LGBT people to further their leadership. Plaintiff James was told that in her

role as a National Organizer, she would be supporting prison chapters around the country. She was

further assured that these were legitimate LGBT support group chapters and they were formed

with the permission of the warden.

   37. At no time during the interview or thereafter was Plaintiff James informed that (a) the

inside prison chapters were engaged in actions that would be deemed as breaking of the prison

rules and conducting clandestine activities as part of their “organizing,” (b) Black & Pink is an

organization engaged in selling of artwork from within the prisons, (c) Black & Pink’s publications

were being rejected by prisons for promoting inmate to inmate violence, (d) Black & Pink is

engaged in publishing erotica in prisons, (e) Black & Pink newspapers were being used by prison

gangs as a mode of communication, and (f) that the transition of leadership was intentionally

designed to operate in a way whereby she and the new leadership of the organization would be

controlled by a shadow board consisting of people on “Leadership Circle.

   38. It reasonable and foreseeable that Plaintiffs, two formerly incarcerated individual who

turned their life around and desire to encourage others to do similar would not have wanted to

associate themselves with Black & Pink, an organization whose activities would be against their

own penal interest.

   39. Within a few days of Plaintiff James’ hiring, Jason Lydon changed the terms of her contract

and informed her that in order to work full-time, she would have to move to Boston, MA. She was

further assured that if she agreed to move to Boston, MA, Black & Pink would support her with

housing and that she could take over Jason Lydon’s housing lease in September 2017, when he
   Case: 1:19-cv-03366 Document #: 32 Filed: 10/17/19 Page 11 of 47 PageID #:273




moved to Chicago, IL from Boston, MA. From March – May 2017, Plaintiff James performed her

job duties remotely from Chicago, IL on a part-time basis. On June 1, 2017, Plaintiff James left

her hometown of Chicago and moved to Boston, MA to assume her position as the National

Organizer of Black and Pink on a full-time basis.

    40. On or about the last week of June 2017, Plaintiff James began a brief dating relationship

with Frank Place, a white man and a member of Black & Pink.

    41. On or about July 7, 2017, the dating relationship between Monica James and Frank Place

ended. Mainly because while Monica James was performing a sex act on Frank Place, he pulled

his phone out and had begun recording her. This act of recording was initiated without Monica

James’ consent and knowledge. Upon discovering Frank Place holding a camera over her, she

stopped the sex act and warned him that recording a person while engaged in an intimate act, and

without their consent is against the law. Further, she told him that she would report him to legal

authorities if she finds out that he is in possession of such a video or is distributing it. This incident

brought their relationship to an end.

    42. On or about July 27, 2017, Jason Lydon, Monica James’ then supervisor confronted her by

demanding to know what she had done to Frank Place, and that he was “not happy.” That Frank

Place was a friend and well-liked by Boston Black & Pink chapter. Monica James was shocked to

learn that her boss knew of this act and that he was confronting her on behalf of Frank Place, the

perpetrator. It was Frank Place who had wronged her by recording or attempting to record her

during a sex act. That all she did was reject an unwanted sexual advance by Frank Place, and told

him that his acts were illegal. All she was doing was invoking her right to access the legal system

and seek its protection if need be.
   Case: 1:19-cv-03366 Document #: 32 Filed: 10/17/19 Page 12 of 47 PageID #:274




   43. On or about July 28, 2017, Jason Lydon, the then National Director of Black & Pink and

Monica James’ supervisor told her that “if she wanted to keep her job, she should find a way to

apologize to Frank Place.” He further threatened her by telling her that her life and job would be

in danger if she went to the police.

   44. On or about August 1, 2017, in response to Jason Lydon’s threat to her job and life, at the

direction of Jason Lydon, Monica James sent a text message to Frank Place with an apology for

hurting his feelings and thanked him for his service to Black & Pink.

   45. In July 2017, Plaintiff Arlinda (Tray) Johns was interviewed and hired as a National

Director, and to assume the responsibility of Black & Pink from Jason Lydon. During her interview

process, she was informed that Jason Lydon, who had started Black & Pink was transitioning out

of the organization and that she was to take his place and lead the organization. Tray Johns was

further informed that internal documents have been put in place to assist her with her duties. Tray

Johns specifically informed Jason Lydon that she was not moving from Hawaii to work under an

all-white board. Jason Lydon assured her that he is leaving the organization, and that the “transition

of leadership” is undertaken to hand over the power of the organization to formerly incarcerated

Black people because they are most impacted by the criminal justice system.

   46. At no point during her hiring process, was Tray Johns informed that: (a) Black & Pink is

an organization engaged in selling of artwork from within the prisons, (c) Black & Pink’s

publications were being rejected by prisons for promoting inmate to inmate violence, (d) Black &

Pink is engaged in publishing erotica in prisons, (e) Black & Pink newspapers were being used by

prison gangs as a mode of communication, (f) that the transition of leadership was intentionally

designed to operate in a way whereby she as the new National Director and the leadership of the

organization would be controlled by a shadow board consisting of people on “Leadership Circle”
   Case: 1:19-cv-03366 Document #: 32 Filed: 10/17/19 Page 13 of 47 PageID #:275




and that according to those “internal documents,” it was intended that she only has the power to

expend up to $1000 in furtherance of leading the organization, and (e) the inside prison chapters

were engaged in actions that would be deemed as breaking of the prison rules and conducting

clandestine activities as part of their “organizing.”

   47. On August 17, 2017, Tray Johns officially assumed her role as the National Director of

Black & Pink.

   48. Around this time, Monica James was informed that the agreement to have her assume the

rental lease from Jason Lydon had fallen through, and so she no longer had secure housing. Risking

homelessness, she went on her Facebook and asked her Facebook friends if anyone had any leads

for housing and she is new to Boston. To this post, Michael Cox responded that he had a spare

room but he gave it to his boy Frank Place. Plaintiff James was unnerved by Michael Cox’s sudden

entry and reference to her ex, and so she blocked him off her Facebook page.

   49. In response to Monica James’ Facebook post for requesting housing support, Tyrelle

Hinsen, the office manager started arguing with Plaintiff James because he was not happy that she

went “public” with her need for housing support because it looked “bad” on Black & Pink that

they are not supporting their National Organizer. This incident was Tyrelle Hinson’s payback

harassment towards Monica James for invoking law enforcement on Frank Place.

   50. Tray Johns had recently assumed the leadership of the organization and was baffled by

Tyrelle Hinson, the office manager threatening to physically assault her and refusing to work with

Monica James, the National Organizer. Tray Johns called an emergency meeting of Leadership

Circle to discuss Tyrelle Hinson’s behavior and ask that he be suspended.

   51. After the initial incident with Tyrelle Hinson, Jason Lydon confided to Tray Johns that she

would have problems with Monica James and he would have fired her but he didn’t want that
    Case: 1:19-cv-03366 Document #: 32 Filed: 10/17/19 Page 14 of 47 PageID #:276




image of the white man firing the black trans woman. However, Tray should recommend to the

leadership circle for her firing. Tyrelle Hinson admitted to Tray Johns that Jason Lydon told him

that Monica James had threatened law enforcement on Frank Place and so he was mad at her.

    52. On or around September 4, 2017, Tray Johns emailed members of the Interim Leadership

Circle1that the management structure of Black & Pink is not what had been expressed to her when

she agreed to take on the role of National Director, and move from Hawaii to Boston. That she

refused to be a “token” black face, that there appear to be two parallel management structures in

place, whereby the board listed on articles of organization filed with the State of Massachusetts is

different than that of the Leadership Circle. She asked for a meeting to be convened whereby the

correct and true board members of the organization can be determined and registered with the

state. Plaintiff Johns was simply asking that the terms of the contract to assume the leadership of

Black & Pink be followed through. However, from that moment on, Defendants through Reed

Miller, Dominique Morgan, and Michael Cox started resisting Plaintiff Johns’ attempts and

demands of bringing Black & Pink under proper compliance of the laws. (Exhibit J)

    53. In addition to Frank Place, even Michael Cox and Johannes Wilson, members of the

leadership circle were trying to gather some sort of recording of Plaintiff James. Plaintiff James

submits that Johannes Wilson, Michael Cox, and Frank Place’s desire to obtain a recording of her

was discriminatory in nature, evidence of their bias towards black people, and with a motive to

diminish her free will and assert malicious control over her. Johannes Wilson, in an email




1
 Interim Leadership Circle Members as of September 4, 2017: Robert Suttle, Tanya Nguyen,
Johannes Wilson, Michelle Tat, Reed Miller, Ashley Diamond, Chrishaun Mcdonald,
douglas.keith28@gmail.com, renedavid1971=3@gmail.com, Dominique Morgan, Zahara Green,
David Booth, Afrika Lockett, eramirez_1992@yahoo.com. (Exhibit J)
   Case: 1:19-cv-03366 Document #: 32 Filed: 10/17/19 Page 15 of 47 PageID #:277




conversation advises Michael Cox, “if you have any way of recording the conversation I would

highly recommend it.” (Exhibit K)

   54. Michael Cox was hostile towards Plaintiff James on account of her race and sex, retaliated

against her for rejecting unwanted sexual activity from Frank Place and invoking her right to access

the legal system, as evidenced by his actions. Michael Cox had never met Plaintiff James, but still

considered her “aggressive” and demanded that in order to have an in-person conversation with

him, he would need to record Plaintiff James, or have a neutral third party be present. Michael Cox

was on the leadership circle of Black & Pink. In his account of the events on September 17, 2017,

he states, “I was hesitant because I was worried you’d be aggressive so I thought either recording

or having an observer would help to keep our conversation as productive as possible” (Exhibit L)

   55. The working environment at Black & Pink had reached a level of toxicity whereby the

Interim Leadership Circle had to have a meeting with Michael Cox to discuss “race, privilege, and

stereotyping” and “round out with ways to be more cognizant in communications with people

outside of one’s identity.” (Exhibit M)

   56. The in-fighting and harassment, racism and hostility against Plaintiff James was so evident

that Robert Suttle, one of the LC members initiated resignation from the interim leadership circle

and stated, “I appreciate this transparency, but I didn’t sign up for this. Its clear to me that those

that are so-called invested in the organization are purposely going outside of the scope of their

roles to carry on being in conflict with national staffer’s. I don’t think this will be the last matter

as these relationships or conflicts run deep. I’m really disappointed that one of the LC Members is

now infighting with a staff member. Unbelievable. Having said that I’m giving notice that I’m

rethinking my commitment to the Black & Pink interim leadership circle. I’ll give my final

decision by COB Friday September 29, 2017.” (Exhibit K)
      Case: 1:19-cv-03366 Document #: 32 Filed: 10/17/19 Page 16 of 47 PageID #:278




      57. The management inquiry in the case of Plaintiff James sexual harassment by Frank Place

itself was of discriminatory nature where it was conveyed to Plaintiff James both implicitly and

explicitly by Jason Lydon and other members of Leadership Circle that Plaintiff James should not

seek legal redress. Further, all the members of the Leadership Circle, despite knowing the details

of the conflict between Frank Place and Monica James, went out of their way to avoid documenting

it.

      58. In early October 2017, Tray Johns, Dominique Morgan, and Tanya Nguyen set up a

committee to investigate and address the conflict between Michael Cox and Monica James.

(Exhibit K)

      59. As an outcome of the investigation concerning Michael Cox’s hostility and harassment of

Monica James, the Leadership Circle, as the supervisory body, came up with a solution to appease

Frank Place protect him “from feeling harassed or unsafe. There is no need for either party to fear

unwanted contact from the other, especially if there is a risk of legal/state involvement. This is

against our mission as an abolitionist organization and free world allies.” The Leadership Circle

requested Frank Place from contacting Monica James. (Exhibit N)

      60. Tanya Nguyen, on behalf of the Leadership Circle, informed Monica James, “As a

reminder, initiating additional contact with Frank Place is contrary to the expectations of your

organizational responsibilities with Black and Pink. While we cannot enforce expectations for

Frank initiating contact with you, we can request that you alert us if Frank Place initiates contact,

harasses you, or sends otherwise unwanted messages so we can support you.” (Exhibit O)

      61. Defendants, acting in concert with each other, impaired Plaintiff James’ right to enforce

her employment contract with Black & Pink. Defendants obstructed Plaintiff James from gaining
   Case: 1:19-cv-03366 Document #: 32 Filed: 10/17/19 Page 17 of 47 PageID #:279




access to the legal system, when not accessing the legal system against Frank Place was placed as

a condition for her continued employment.

   62. As part of the outcome, the Leadership Circle also told Monica James and Michael Cox to

write their own version of the events. (Exhibit L and P)

   63. Plaintiff Tray Johns found the treatment of Monica James racially discriminatory and stated

her objection to the Leadership Circle. She also noted that the “Interim Leadership Circle” is an

advisory committee/board consisting of a group of volunteers who are interfering with the

operation of the organization, and harassing her employee Monica James by pressuring her to

agree to unenforceable agreements that are not in furtherance of her own interest as a condition of

her employment. It was noted that “no contact” agreement failed to address the safety and privacy

concerns of Monica James, which were mainly that Frank Place apologize for invading her privacy

and provide assurances that he does not possess any sexually explicit video of Plaintiff James, and

that any such video is destroyed. Further, Monica James was being forced to remain silent as a

condition of working for Black & Pink. Plaintiff Johns informed the leadership circle that they

were protecting Frank Place, a white man at the expense of Monica James, a black trans woman.

   64. On or around October 8, 2017, Plaintiff Johns discovered that Jason Lydon still had access

to the Black & Pink bank account, and had an active bank card.

   65. In mid-October 2017, Plaintiff Johns began the process of bringing Black & Pink under

legal compliance, an organization that she had assumed responsibility for. She informed the

Interim Leadership Circle that she has begun the process to bring Black & Pink under legal

compliance. In furtherance of that objective, she is preparing to host a fundraising gala at the

Harvard Law School on December 9, 2017. She also informed the Interim Leadership Circle that

she and her staff will be hosting a silent auction on the internet on November 29, 2017 to raise
     Case: 1:19-cv-03366 Document #: 32 Filed: 10/17/19 Page 18 of 47 PageID #:280




funds to host a Black & Pink stakeholders meeting that was scheduled for December 16, 2017. She

also instructed Tyrelle Hinson to file a certificate of change of directors with the State of

Massachusetts to reflect the actual and new leadership of the organization, consisting of the

members of the Interim Leadership Circle and herself as the National Director. (Exhibit Q)

     66. By mid-November 2017, the environment at Black & Pink was racially toxic. Reed Miller

and other Interim Leadership Circle were attempting to hire outside consultants to help in

mediating conflicts “between POC Staff and white volunteers.”

     67. On November 17, 2017, Plaintiff Johns received notice that the “Interim Leadership

Circle” instituted themselves as the “Voting Leadership Circle.” An email was sent to Tray Johns

informing her that “in consideration of the legal implications and confusion around the Board vs.

Leadership Circle we collectively agree that all members of the Leadership Circle should be added

to the Articles of Incorporation.” (Exhibit R)

     68. Upon receiving notice of the Interim Leadership Circle’s unauthorized action of overriding

and circumventing the process initiated by Tray Johns to install a proper legal board, she consulted

Tanya Nguyen, who was one of the oldest active member of Black & Pink and an attorney. After

that Tray Johns authorized removal of David Booth, Robert Suttle, and Dominique Morgan from

the board of directors of Black & Pink. Tanya Nguyen was still listed as one of the directors.

(Exhibit S)

     69. Upon information and belief, Reed Miller, and the then Interim Leadership Circle, hacked

into Plaintiff John’s email accounts to obtain the passwords for various Government Portal login

information and then instituted themselves as new Board of Directors of Black & Pink. (Exhibit

T)
   Case: 1:19-cv-03366 Document #: 32 Filed: 10/17/19 Page 19 of 47 PageID #:281




    70. At this point, as the responsible party for Black & Pink, Plaintiff Johns believed that she

was obligated to protect its assets. In line with that obligation, upon learning of the initiation of an

organizational takeover by the volunteers and members of the Interim Leadership Circle of Black

& Pink, she secured the donated funds by going to the bank and converting $50,000 in liquid funds

to a cashier’s check in the name of Black & Pink, and informed Black & Pink’s bookkeeper Cathty

Jacobowitz by sending her a copy of the cashier’s check. Further, Plaintiff Johns was advised by

Cathy Jacobowitz that while she sorted the legalities of Black & Pink’s governance structure, she

could open another bank account on behalf of Black & Pink and deposit the cashier’s check in the

new account.

    71. On or about November 18, 2017, Plaintiff Johns received a “request for resignation” from

the Interim Leadership Circle. (Exhibit U)

    72. Around this time, Jason Lydon personally visited the Eastern Bank and removed Tray

Johns as the authorized party on the bank account. At that point, realizing that she was no longer

considered the responsible party for Black & Pink, she went to the bank and in Black & Pink’s

bank account, deposited all the checks that were in her possession and safekeeping - the $50, 000

cashier’s check, a check of $50,000 issued by Elton John Foundation grant, and other smaller

donation checks totaling $15,000. The sum total of the deposit being $115,000.

    73. By October 31, 2017, Plaintiff James had already experienced an undue amount of

harassment, intimidation, and an organized attempt to diminish her rights to access the legal

system. She left Boston, MA and moved to Providence, RI.

    74. On or around November 6, 2017, Plaintiff James was chosen to be a fellow of Move to End

Violence (MEV) program. As part of her fellowship, Black & Pink, being the organization

associated with Monica James was to receive funding to support and enhance her work. At this
   Case: 1:19-cv-03366 Document #: 32 Filed: 10/17/19 Page 20 of 47 PageID #:282




point, Monica James informed the MEV faculty that she has been experiencing racial hostility,

and discriminatory treatment on account of her race and sex from Black & Pink members, and that

she can’t continue working at Black & Pink. She also reported that she was sexually assaulted by

Black & Pink volunteer, and that the entire Interim Leadership Circle and the Board Members of

Black & Pink had ganged up to protect the white volunteer, and keep her silent.

   75. On or around the last week of November 2017, Plaintiff James filed a petition for

restraining order against Frank Place seeking remedy for destruction of any video recording of her

while in performance of a sex act, and prohibition of dissemination of such a video. Plaintiff James’

petition for restraining order was not granted by the Court because a restraining order was not

deemed as an appropriate remedy for Plaintiff James’ harm. Plaintiff Johns, who was her

immediate supervisor and had personal knowledge of the matter, signed as a witness to Plaintiff

James’ petition for restraining order against Frank Place.

   76. On or about December 4, 2017, Plaintiff Johns was terminated by Black & Pink’s Interim

Leadership Circle, now known as the Voting Leadership Circle.

   77. During Plaintiffs time at Black & Pink, they both faced hostility, discrimination, and

targeting from various Black & Pink members, including members of Black & Pink Boston

chapter.

   78. Specifically, Katie Omberg and Julia Blencowe orchestrated a boycotting of Plaintiff

James for invoking her right to access the legal system against Frank Place, and of Plaintiff Johns

for not penalizing Plaintiff James for considering the option of seeking the support of law

enforcement for her protection.
       Case: 1:19-cv-03366 Document #: 32 Filed: 10/17/19 Page 21 of 47 PageID #:283




79. Upon information and belief, Katie Omberg and Julia Blencowe personally participated in

   publishing and republishing defamatory and false statements against Plaintiff James and Plaintiff

   Johns.

80. Upon information and belief, Katie Omberg and Julia Blencowe sent letters to prisoners containing

   defamatory statements of and concerning Plaintiff James and Plaintiff Johns.

81. Plaintiff Johns experienced targeting and discrimination on the account of her race and sex in the

   formation and performance of her contract in taking over Jason Lydon’s position as the National

   Director, and to accept the “transition of leadership” of Black & Pink. Plaintiff Johns demanded

   that Black & Pink follow the laws of the Commonwealth of Massachusetts and not operate with a

   shadow management. She protested against the discriminatory treatment of Monica James by the

   Leadership Circle. She signed as a witness to Plaintiff James’ petition for a restraining order

   against Frank Place.

82. Black & Pink, and the Interim Leadership Circle retaliated against Plaintiff Johns for exercising

   her contractual rights, for engaging in a protected activity of signing as a witness and participating

   in seeking remedy from law enforcement and the Courts.

83. On December 8, 2017, Monica James emailed her notice of resignation to the Black & Pink Interim

   Leadership Circle, and demanded that a process to separate her brand and name from Black &

   Pink be undertaken. (Exhibit V)

84. On or about December 21, 2017, Plaintiff James received a notice of termination from Black &

   Pink’s Leadership Circle.

85. Plaintiff James’ last paycheck was withheld and never disbursed to her account.

            Retaliation & Defamation of Plaintiff James & Plaintiff Johns
       Case: 1:19-cv-03366 Document #: 32 Filed: 10/17/19 Page 22 of 47 PageID #:284




86. On January 1, 2018, Black & Pink’s Voting members of the Leadership Circle, specifically, began

   circulating a 14-page letter via email to their entire listserv, various funders, and organizations

   with a subject line titled “Reflection on the 2017 Black and Pink Leadership Transition Process.”

87. The January 1, 2018 letter contained false statements that Defendants knew to be untrue, and which

   were made with the intent to injure, disgrace, and defame Plaintiffs, to bring Plaintiffs into

   discredit, and to cause the readers of the letter to hold Plaintiffs in contempt. Further, in light of

   the illegal structure of the Interim Leadership Circle, the entire letter is misleading. (Exhibit B).

88. Defendants knew that Monica James had submitted her notice of resignation on December 8,

   2017, and still knowingly and with reckless disregard made false portrayal that she was terminated

   from Black & Pink.

89. Despite such knowledge and as a retaliatory measure, Defendants falsely portrayed as if Plaintiff

   James had engaged in some wrongdoing and that they fired her for it.

90. The truth is the exact opposite - Plaintiff James could no longer bear to their wrongdoing, and had

   submitted her notice of resignation. (Exhibit V).

       91. Defendants, specifically, the Board, the Leadership Circle, and other members of Black &

   Pink, whose identity is not yet known to Plaintiff James, retaliated against her because she is Black,

   for opposing and calling out discriminatory actions against her, and when she terminated her

   contractual relationship with Black & Pink by publishing false, misleading and defamatory

   statements of and concerning Plaintiff James to a very vast audience.

       92. Defendants, specifically, the Board, the Leadership Circle, and other members of Black &

   Pink, whose identity is not yet known to Plaintiff Johns, retaliated against her when (i) she

   questioned the shadow governance structure of the board of directors, and demanded that Black &

   Pink be brought under compliance by disclosing the names of the individuals that are actually
      Case: 1:19-cv-03366 Document #: 32 Filed: 10/17/19 Page 23 of 47 PageID #:285




   governing the organization, (ii) she participated in the protected activity of serving as a witness in

   Plaintiff James’ petition for restraining order against Frank Place, and (ii) when she objected to

   the Leadership Circle’s discriminatory treatment against Plaintiff James, whereby Plaintiff James

   was being compelled to give up her right to access the legal system and enter into unenforceable

   agreements as a condition of her employment with Black & Pink.

93. The January 1, 2017 letter drafted and circulated by the Defendants contained the following

   specific false, malicious, and defamatory words of and concerning Plaintiff James and Plaintiff

   Johns:

       a.   “We have always sought to center the power of currently and formerly incarcerated people

            (FIP). Until about two years ago, B&P hadn’t fully actualized our values of adequate

            support/power-building work for formerly incarcerated POC. It was with this

            understanding that founder and former National Director Jason Lydon, with the assistance

            of a Transition Team from the B&P community, drafted a 2-year transition plan. Over the

            two-year period, committees were created to restructure B&P, outline a hiring process,

            create governance documents, and decide what the transition to a formerly incarcerated

            and POC- led organization would look like. Formerly incarcerated and/or POC were fully

            involved in the process to ensure their voices were amplified without tokenizing or

            burdening them with all of the labor. Over the last few months, B&P has learned the hard

            way that careful planning and good intentions can still fail to anticipate complex

            interpersonal interactions.” (Exhibit B: Pg. 2, Para 7; Pg. 3, Para 1-2)

                   Plaintiffs’ Response: The above quoted statements are false and misleading. The

                   transition of leadership was malicious and not good intentioned because Jason

                   Lydon and the Interim Leadership Circle intentionally and maliciously created a
Case: 1:19-cv-03366 Document #: 32 Filed: 10/17/19 Page 24 of 47 PageID #:286




          shadow board of governance, and knew that such an action is contrary to the law.

          Further, Jason Lydon and the Interim Leadership Circle intentionally targeted

          Plaintiff James and Plaintiff Johns, who are Black and formerly incarcerated and

          initiated a sham transition of leadership in an effort to carry on their suspect

          activities of engaging in facilitation of trade of art-work inside and outside prisons,

          facilitating unauthorized inmate-to-inmate communications, and sending content

          inside jails and prisons that was resulting in LGBT people being targeted for

          receiving it. There was no actual “transition of leadership” because according to the

          internal documents, the new National Director only had the power to spend up to

          $1000 in furtherance of Black & Pink’s activities.

b. “Tray and Monica have also expressed concerns about Jason’s involvement with the LC

   since Tray assumed the National Director position. After Jason left his position as National

   Director, he was not a member of the LC in any capacity. On a few occasions, we reached

   out to him with questions about B&P funding, organizational policies, or hiring questions

   as he had a more intimate and historical understanding of these processes, and we needed

   clarification.” (Exhibit B: Pg. 3, Para 6)

          Plaintiffs’ Response: Above-quoted statement is false and defamatory. Even after

          Tray Johns assumed the National Director position from Jason Lydon, he was still

          listed as a board member with the Massachusetts Secretary of State and had full

          access to Black & Pink’s bank accounts and had an active debit card.

c. “Third, in late November, four months following their break-up, Monica alleged that

   Frankie filmed her performing a sexual act. She then filed a restraining order against

   Frankie, which was witnessed and signed by Tray. During the hearing, Monica stated that
Case: 1:19-cv-03366 Document #: 32 Filed: 10/17/19 Page 25 of 47 PageID #:287




   she caught Frankie filming her and asked him to delete it. She also mentioned during the

   hearing that she suspects that Frankie still has the video, but acknowledged that she had

   not seen either the original or a copy. The first time the LC heard Monica claim this incident

   was a few days before the hearing in early December.” (Exhibit B: Pg. 4, Para 1)

           Plaintiffs’ Response: The above-quoted statements are false and defamatory. All

           the defendants, including Jason Lydon, Black & Pink, and the members of the

           Interim Leadership Circle were aware of the conflict between Frank Place and

           Monica James, whereby Monica James had caught Frank Place trying to video

           record her without her permission during a sex act. The above-quoted statement

           also attempts to imply that Tray Johns made a false statement when she signed as a

           witness on Monica James’ petition for restraining order against Frank Place. She

           did not.

d. “As an abolitionist organization that believes in transformative justice, B&P has not and

   would not collude to condone and hide sexual assaults that we are apprised of; rather, we

   would, with community support, engage in a process to bring the perpetrator to

   accountability in a way that centers the healing needs of the person who experienced harm.”

   (Exhibit B: Pg. 4, Para 3)

           Plaintiffs’ Response: The above-quoted statement is false and defamatory because

           Defendants did not engage in any process to bring Frank Place to accountability,

           and nor did they center the healing needs of Monica James. Rather, Defendants

           attempted to silence, penalize, and intimidate Monica James for rejecting Frank

           Place’s sexual advances to record her and for telling him that his actions were

           against the law. The Interim Leadership Circle, including Jason Lydon kept on
Case: 1:19-cv-03366 Document #: 32 Filed: 10/17/19 Page 26 of 47 PageID #:288




           harassing her by discussing her private affairs, attacking her because of it, and

           demanding that she agree to not take any legal action against Frank Place as a

           condition of her employment with Black & Pink. At no time was Monica James

           provided any assurance by Frank Place or the Leadership Circle that there is no

           recording of her and that she does not need to worry. Black & Pink and the Interim

           Leadership Circle protected the interests of Frank Place at the expense of Monica

           James.

e. “Prior to Jason stepping down as National Director and the current LC stepping in, Monica

   engaged in a brief intimate relationship with a B&P member, Frankie. At the time, Frankie

   had recently been released from incarceration and is now still under community

   supervision. Their relationship didn’t end amicably, and Monica has escalated a number of

   serious and untrue allegations against Frankie. Given that Frankie is not only under

   community supervision, but also because of his status as someone on the sex offender

   registry, these allegations could potentially carry serious criminal penalties for him.”

   (Exhibit B: Pg. 3, Para 6)

           Plaintiffs’ Response: The above-quoted statements are malicious, false, and

           defamatory and the Defendants know that they are false. Black & Pink, Jason

           Lydon, and the Interim Leadership Circle did not undertake any investigation into

           the dispute between Frank Place and Monica James. Rather, “transformative

           justice” measures were implemented by Defendants, which in this case meant

           deliberately stalling, harassing, and obstructing Monica James from initiating a

           legal investigation against Frank Place. As such, there is no way for Black & Pink,
Case: 1:19-cv-03366 Document #: 32 Filed: 10/17/19 Page 27 of 47 PageID #:289




          Jason Lydon, and the Interim Leadership Circle to make the determination that

          Monica made “untrue allegations against Frankie.”

f. “Throughout Tray’s suspension, Monica took several actions against B&P including

   threatening and maligning B&P leaders, working with Tray to contact and dissuade

   funders, and attempting to extort funds from B&P in return for her silence. Monica

   demanded a substantial salary increase; a cut of all funds granted to B&P or a large lump-

   sum payment; and for full control of B&P to be given to Tray, including the ability for

   Tray to instate an LC of her choosing. In response to these actions, and after consulting

   with an employment attorney, Tray and Monica’s employment was terminated on

   December 21. Dominique, as the Interim National Director and thus with proper authority

   as Monica’s direct supervisor, terminated Monica after seeking advice from the LC. Tray

   did not respond to the email containing the termination, but acknowledged it during an

   impromptu community meeting in Boston with Dominique on December 22.” (Exhibit B:

   Pg. 7, Para 7)



          Plaintiff James’ Response: The above statements are false, misleading and

          defamatory. By December 8, 2017, Plaintiff James had already provided her notice

          of resignation to the Interim Leadership Circle, and was engaged in negotiations as

          to how to close out their relationship. In an email to the Interim Leadership Circle,

          she stated, “You are aware that I don’t need anything else to support a civil remedy

          request but again, I don’t want to be forced to take that public route against you.

          And if not dragging others into this and disrupting all of our lives I want to

          personally address the matters at hand and upon mutual agreement walk away
Case: 1:19-cv-03366 Document #: 32 Filed: 10/17/19 Page 28 of 47 PageID #:290




            peacefully and respectfully. Our relationship is pretty much over because the

            damages that have been done doesn’t give the victim much room for

            reconciliations.” Plaintiff James did not threaten or malign any Black & Pink

            leaders. Further, Monica James did not attempt to extort funds from Black & Pink.

            If anything, by that point, she had a genuine legal dispute with Defendants, and was

            engaged in discussions as to how to civilly end their relationship. Lastly, Monica

            James’ employment was not “terminated.” She resigned on December 8, 2017. The

            portrayal that she was “terminated” is false and misleading. (Email: Monica James

            Email Your Demands)

g.   “On November 17, 2017, Tray abruptly left an LC meeting, and the LC discovered that

     online filings with the Secretary of State had been changed to remove almost all of the LC

     and to name new Board officers, many of whom were not members of Black & Pink but

     have relationships with Tray. This was done without approval from the LC and at least one

     of the newly named Board officers, as attested in a letter sent from that person to the LC.

     Texts with Ty confirmed that he made these changes to the filings following Tray’s

     instruction. Over the next few days, Tray threatened to litigate the LC using her access to

     B&P funds, attempted to withdraw and cash substantial funds from the organizational bank

     account, authorized additional state filings, and worked with Monica to contact major

     funders to try to persuade them to stop funding B&P. Tray’s actions constituted a serious

     threat to the furtherance of our mission in service to our inside members, and we had to

     prudently act to maintain that commitment. Fortunately, we were able to gain control of

     the bank account and cancel numerous transactions for unauthorized spending, such as the

     purchase of concert tickets.” (Exhibit B: Pg. 6, Para 7-8; Pg. 7, Para 1)
Case: 1:19-cv-03366 Document #: 32 Filed: 10/17/19 Page 29 of 47 PageID #:291




         Plaintiff John’s Response: The above-quoted statements are false and defamatory.

         Plaintiff Johns was simply taking necessary actions in the performance of her

         contractual obligations to Black & Pink, and bringing it under legal compliance,

         something the previous leadership of Jason Lydon chose not to do. The Interim

         Leadership Circle, which was an advisory body had decided to team up against

         Plaintiff Johns. She was simply performing her fiduciary obligations and securing

         the funds that she was responsible for from the rogue Interim Leadership Circle.

         Additionally, the Interim Leadership Circle was not the authorized legal body to

         approve or disapprove of Tray John’s actions. The entire governance structure was

         deliberately created by Jason Lydon and the Interim Leadership Circle to avoid

         assumption of responsibility and claim plausible deniability. In spite of their lack

         of authority, the Interim Leadership Circle was aware that Plaintiff Johns had

         secured additional funding from Diller Von Furstenberg Family Foundation to

         convene a meeting of Black & Pink stakeholders to ensure transparency and bring

         the organization in compliance with legal requirements, and in line with its stated

         mission, and had authorized Plaintiff John’s actions taken in furtherance of it.

         Further, Plaintiff Johns had also organized a gala at the Harvard Law School on

         December 9, 2019. Plaintiff Johns was advised that they were not allowed to do

         raise funds at the Harvard Law School. As such, an online fundraiser was organized

         for November 29, 2017. The concert tickets were purchased to be auctioned off at

         the online fundraiser. Further, Tray Johns purchase of the concert tickets was well

         within her powers, and she was not required to seek approval of the Interim

         Leadership Circle because she had already raised the necessary funds, and more to
       Case: 1:19-cv-03366 Document #: 32 Filed: 10/17/19 Page 30 of 47 PageID #:292




                  cover the cost of the concert tickets. According to the internal documents, the

                  National Director was required to obtain approval from the National Leadership

                  Circle if “spending over $1000 not planned in the original budget and with no

                  additional funds brought in to cover it.” (Exhibit W)

94. On or around January 3, 2018, Dominique Morgan, the Leadership Circle, and other members

   whose names are not currently known to Plaintiffs, authorized further publication of the January

   1, 2018 defamatory letter by being “sent out to chapter list.” The defamatory letter had already

   been sent out to a “list of funders, orgs that we work with.” (Exhibit X)

95. On April 8, 2018, Michael Cox published a false and defamatory article of and concerning Plaintiff

   James and Plaintiff Johns on the website “Medium.” (Exhibit Y)

96. Specifically, Michael Cox made the following statements that he knew were false:

       a. “In regards to frank and Monica- Monica’s story was riddled with lies and the judge

           literally laughed her out of court after finding her inconsistent statements to not be

           credible.”

                  Plaintiff James’ Response: The above-quoted statements are false and defamatory.

                  The court did not make any findings as to the consistency or credibility of Monica

                  James’ statements. Rather, her petition for restraining order was denied because

                  that was not the appropriate remedy for the alleged harm. Specifically, Frank Place

                  recording a video of Monica James during performance of a sex act without her

                  consent, and Black & Pink members ganging up on Monica James to protect the

                  interests of Frank Place was not something that qualified for a restraining order,

                  and nor could it be remedied by it.
Case: 1:19-cv-03366 Document #: 32 Filed: 10/17/19 Page 31 of 47 PageID #:293




b. “Tray “mismanaged” an enormous amount of funds from black and pink. The 50k check

   she describes has an interesting twist. According to the Eastern Bank manager, tray

   attempted to CASH this check, not redeposit it. The teller deposited this check and when

   she went to withdraw the funds a “no-debit” Jag came up. According to this manager, Tray

   became irate and asked to reverse the deposit to no avail. Essentially tray was duped into

   redepositing these funds.

          Plaintiff John’s Response: The above-quoted statements are false and defamatory.

          Plaintiff Johns did not mismanage any funds. Plaintiff Johns did not attempt to cash

          a check for $50,000. Rather, she had the bank prepare a cashier’s check in the name

          of Black & Pink. Not her own name. Further, Tray Johns informed black & Pink’s

          accountant Cathy Jacobowitz that she had a cashier’s check of $50,000 in her

          possession that was issued in the name of Black & Pink. Tray Johns was advised

          by Cathy Jacobowitz, Black & Pink’s accountant that she should open a new bank

          account in the name of Black & Pink and deposit the cashier’s check in that account.

          When Tray Johns went to the bank to open a new bank account for Black & Pink,

          she was informed that Jason Lydon had removed her as an authorized party to act

          on behalf of Black & Pink. At this point, Tray Johns independently and willingly

          deposited all the funds in her possession in Black & Pink’s bank account.

c. “Tray attempted to orchestrate a coup in the organization and she was caught red handed

   and asked to leave.”

          Plaintiff John’s Response: The above-quoted statement is false and defamatory.

          Plaintiff Johns did not, and had no reason to orchestrate a coup. She was already

          the National Director of Black & Pink, and had assumed the leadership of the
      Case: 1:19-cv-03366 Document #: 32 Filed: 10/17/19 Page 32 of 47 PageID #:294




                  organization from Jason Lydon. Rather, Plaintiff Johns was simply doing her job

                  and bringing an organization that she was responsible for under legal compliance.

       d. “Tray attempted to unilaterally revise the articles of incorporation fraudulently and without

           consent from board members.”

                  Plaintiff John’s Response: The above-quoted statements are false, misleading, and

                  defamatory. Black & Pink, Jason Lydon, and the Interim Leadership Circle had

                  intentionally created an organizational structure with a shadow management

                  structure.

       e. “Tray purchased jay z tickets and subsequently lied that she won them in an auction. After

           we cancelled the purchase tray repurchased them with her own credit card (she didn’t win

           them). We spoke with management at Ticketmaster who spilled the tea.”

                  Plaintiff John’s Response: The above statements are false, misleading, and

                  defamatory. The Jay Z Concert tickets were bought to be raffled off in the online

                  auction that was to be held on November 29, 2017. Plaintiff Johns was not required

                  to obtain authorization of the Leadership Circle because she had raised the

                  necessary funds to cover the cost of purchase. Plaintiff Johns never claimed that

                  she won the tickets, and Michael Cox knew that she did not win them.

97. On or around September 18, 2018, Plaintiff James discovered the existence of an article that was

   posted on September 1, 2018 under the profile of a person named “Chris Cummings” on the

   internet via the website “Medium.” Upon information and belief, Chris Cummings is a pseudonym

   of the Defendants. The Defendants have been engaged in collective decision-making and as such,

   the act of one defendant is attributed to all the defendants. This article in its entirety is false,

   misleading, and defamatory and aimed to portray Plaintiff James in a negative light. (Exhibit Z)
       Case: 1:19-cv-03366 Document #: 32 Filed: 10/17/19 Page 33 of 47 PageID #:295




98. Specifically, the September 18, 2018 the article stated:

       a.   “Many members reached out to help her find housing and welcome her to Boston.”

            (Exhibit Z)

                    Plaintiff James’ Response: Black & Pink members neither assisted her in finding

                    housing nor did they welcome her to Boston. Rather, she lost her secured housing

                    arrangement when she stopped Frank Place from video recording her during a sex

                    act, and told him that such an action was illegal.

       b. “Monica subsequently admitted to several Black and Pink members that the text was the

            response of “a scorned woman” and he was lucky that’s all she did to him.” (Exhibit Z)

                    Plaintiff James’ Response: The above statement is false and defamatory. Plaintiff

                    James did not admit to anyone or any Black & Pink member that her text was a

                    response of a scorned woman.

       c. “Monica began calling Black and Pink board members at all hours of the night. During

            these irate calls, she threatened their life and safety.” (Exhibit Z)

                    Plaintiff James’ Response: The above statement is false and defamatory. Plaintiff

                    James did not call Black & Pink board members at all hours of the night, nor did

                    she threaten their life and safety.

       d. “The Board held an emergency call with Monica to hear her complaints and attempt to de-

            escalate her behavior. For over an hour, Monica launched into a series of delusional black

            mail demands, unreasonable requests for financial gain (she demanded a percentage of each

            grant Black and Pink received and an immediate raise of $40,000) and to turn control of

            the company over to a recently terminated employee. She appeared to be intoxicated or in

            the midst of a mental health crisis.” (Exhibit Z)
       Case: 1:19-cv-03366 Document #: 32 Filed: 10/17/19 Page 34 of 47 PageID #:296




                      Plaintiff James’ Response: The above statements are false, misleading, and

                      defamatory.

99. In December 2017 or January 2018, Plaintiff James, in an effort to resolve the dispute with Black

   & Pink in the most amicable fashion possible, invited Jason Lydon, Johannes Wilson, and the rest

   of the Interim Leadership Circle for a community facilitated meeting in Chicago, IL. At this

   meeting, Megan Selby was the only representative on behalf of Black & Pink. Defendant Selby,

   in a room full of people, started yelling at Plaintiff James and told her that she won’t forgive her

   for hurting her friend Jason. Upon information and belief, Megan Selby actively participated in

   spreading and republishing the January 1, 2018 defamatory letter.

100.       Neither Plaintiffs were informed that Black & Pink is and has been engaged in clandestine

   organizing activities inside prisons and jails across the country, facilitating suspect inmate to

   inmate communications, or doing anything that would be considered as violating prison rules and

   regulations. Plaintiffs did not know and were not informed that they were assuming the leadership

   of an organization that is engaged in trade within the prisons. If Plaintiffs were made aware of

   these material facts, they would have never agreed to enter into a contractual relationship with

   Black & Pink and take leadership of an organization whose activities would be against their own

   penal interests.

                                            CAUSES OF ACTION

101.       The foregoing allegations 1- 100 are hereby incorporated into each of the counts below.

                                    Count 1 - 42 U.S.C. §1981
                                    (Monica James and Tray Johns)

102.       Defendants violated §1981 by failing to respond to multiple pleas from Plaintiff James and

   Plaintiff Johns to address the systemic racial harassment and stereotyping that she was subjected,

   and which created a hostile work environment between March 17, 2017 and December 8, 2017.
       Case: 1:19-cv-03366 Document #: 32 Filed: 10/17/19 Page 35 of 47 PageID #:297




103.      Defendants violated § 1981 by creating a hostile work environment for Plaintiff James

   because she was black and because she reported racial harassment by Michael Cox, Jason Lydon,

   Johannes Wilson and other Black & Pink members.

104.      Defendants violated § 1981 by creating a hostile work environment for Plaintiff Johns

   because she was black and because she reported racial harassment by Reed Miller and other Black

   & Pink members.

105.      Defendants violated §1981 by their biased hiring practices against Plaintiff James and

   Plaintiff Johns whereby (i) they specifically targeted black people who were formerly incarcerated

   to become leaders of Black & Pink and fill the position of National Director and National

   Organizer and (ii) withheld/failed to disclose material facts about the organization which they were

   expected to assume responsibility for. Both the Plaintiffs are African American and belong to the

   protected class.

106.      Defendants violated §1981 by intentionally instituting a shadow board of governance and

   impairing the ability of Plaintiff James and Plaintiff Johns to fulfill the terms of their contracts,

   and exercise its privileges.

107.      Defendants violated §1981 by retaliating against Plaintiff James and Plaintiff Johns by

   publishing false, misleading and defamatory statements of and concerning Plaintiffs to a very vast

   audience upon the termination of the employment relationship.

108.      Defendants violated §1981 by retaliating against Plaintiff James by falsely portraying as if

   she was fired from her employment. Monica James resigned from Black & Pink because she

   refused to bear their hostile and discriminatory treatment of her.

109.      Defendants wrongfully infringed on Plaintiff James’ protected rights by conditioning her

   continued employment with her ability to access legal recourse against Frank Place.
       Case: 1:19-cv-03366 Document #: 32 Filed: 10/17/19 Page 36 of 47 PageID #:298




110.      Defendants violated §1981 by retaliating against Plaintiff James because she is a black

   woman who invoked the law and the legal system on Frank Place, a white man.

111.      Defendants violated §1981 when they retaliated against Plaintiff Johns for: (i) objecting to

   the shadow governance structure of Black & Pink consisting of Board of Directors & Interim

   Leadership Circle, whereby the individuals listed with the Secretary of State are not the actual

   individuals who are responsible for the organization; (ii) participating in the protected activity of

   serving as a witness in Plaintiff James’ petition for restraining order against Frank Place, and (ii)

   objecting to the Leadership Circle’s racially discriminatory treatment against Plaintiff James,

   whereby Plaintiff James was being compelled to give up her right to access the legal system and

   enter into unenforceable agreements as a condition of her employment with Black & Pink, and

   being attacked by Michael Cox, a white member of the Interim Leadership Circle.

112.      Defendants conduct was unreasonable, or alternatively was willful or wanton or

   intentional.

113.      As a proximate result of Defendants illegal indifference to Plaintiffs federally protected

   rights, Plaintiffs have suffered depression, anxiety, emotional distress, damage to her reputation,

   loss of income, and loss of enjoyment of the ordinary pleasures of life.

114.       WHEREFORE, Plaintiffs, by counsel, respectfully prays that this Court provide the

   following legal remedies:

       a. Award Plaintiffs lost wages, including back pay, front pay, and lost fringe benefits,

          including, without limitation, any lost benefits with applicable prejudgment and statutory

          interest;

       b. Enjoin      Defendants   from   discriminating    against   black   workers    by   allowing

          members/leadership to create a hostile work environment;
       Case: 1:19-cv-03366 Document #: 32 Filed: 10/17/19 Page 37 of 47 PageID #:299




       c. Award Plaintiffs the costs of litigation, including reasonable attorney’s fees, expert fees

           and expenses;

       d. Award compensatory damages;

       e. Award punitive damages; and

       f. Award any other relief that this Court deems just.

       g. Plaintiffs demand a trial by jury.

                                  Count 2 - 42 Civil Conspiracy
                                  (Monica James and Tray Johns)


115.       Defendants Black & Pink, members of the Interim Leadership Circle, and the Board of

   Directors conspired with one another, as well as other individuals and entities, to perpetrate an

   unlawful act upon Plaintiffs or to perpetrate a lawful act by unlawful means, to wit: Defendants

   fraudulently failed to disclose material facts regarding Black & Pink’s shadow governance

   structure, and their activity of conducting trade of artwork inside prisons and jails. This lack of

   disclosure was meant to induce Plaintiffs in becoming associated with, and assume leadership of

   Black & Pink. Plaintiffs in fact did assume the leadership of Black & Pink.

116.       The participants in the conspiracy, including Defendants, put their own pecuniary interests

   ahead of the welfare, penal, and economic safety of the victims of the conspiracy, including

   Plaintiffs.

117.       As a direct and proximate result of Defendants’ participation in, and furtherance of the

   conspiracy; Plaintiffs have suffered damages.

           WHEREFORE, Plaintiffs demand an entry of judgment against Defendants for an amount

           within the jurisdictional limits of this Court, including an award interest, attorneys’ fees,

           and costs.
       Case: 1:19-cv-03366 Document #: 32 Filed: 10/17/19 Page 38 of 47 PageID #:300




                       Count 3 - 42 U.S.C. §1985(3) Ku Klux Klan Act of 1871
                                  (Monica James and Tray Johns)

118.      To state a claim under § 1985(3), “a complaint must allege that the defendants did (1)

   conspire or go in disguise on the highway or on the premises of another (2) for the purpose of

   depriving, either directly or indirectly, any person or class of persons of the equal protection of the

   laws, or of equal privileges and immunities under the laws. It must then assert that one or more of

   the conspirators (3) did, or caused to be done, any act in furtherance of the object of (the)

   conspiracy, whereby another was (4a) injured in his person or property or (4b) deprived of having

   and exercising any right or privilege of a citizen of the United States.”

119.      Neither Plaintiff James or Plaintiff Johns was made aware of a number of facts regarding

   operations at Black & Pink. First, the fraudulent misrepresentation about Black & Pink’s trade of

   inmates’ art works was found out by Plaintiffs after joining and by happenstance. Second,

   Defendants disguised the control of the organization to be still remaining with the Leadership

   Circle and other unknown people while misrepresenting to the Plaintiffs that they were the new

   leaders of the “transition of leadership”. It is also submitted that the LC was an internal

   management structure without any legal status of being included in the Bylaws or under the

   Articles of Organization. We further allege that if Leadership Circle did acquire legal status at a

   later date, it was initiated after the illegality was pointed out by Plaintiff Johns, and after she

   initiated measures to correct the apparent illegality.

120.      Defendants Black & Pink, the Leadership Circle, and the Board of Directors operated

   through and on behalf of each other, and engaged in collective decision-making. All the defendants

   were aware of the shadow governance structure black & Pink. Defendants collectively decided to

   not disclose material facts about Black & Pink activities and governance structure to the Plaintiffs

   at or prior to signing of their employment contracts.
       Case: 1:19-cv-03366 Document #: 32 Filed: 10/17/19 Page 39 of 47 PageID #:301




121.      Because of Defendants’ failure to disclose material facts, Plaintiffs accepted employment

   with Black & Pink to their detriment and was deprived of their constitutionally protected

   contractual rights.

122.      The misconduct described in this Count was undertaken with malice, willfulness, and

   reckless indifference to the rights of others.

                                          Count 4 - 42 U.S.C. §1986
                                          (Monica James and Tray Johns)


123.      The specified defendants’ failure to take feasible steps to aid in preventing the actions

   described here, by informing the lawful authorities or otherwise, violated the command of 42

   U.S.C. §1986.

                                                Count 5 - Fraud
                                          (Monica James and Tray Johns)

124.      Defendants Jason Lydon, Black & Pink, the Board, and the Interim Leadership Circle,

   individually, collectively and through each other made false statements and misrepresentation to

   Monica James and Tray Johns concerning Black & Pink’s activities. Specifically: (a) the inside

   prison chapters were engaged in actions that would be deemed as breaking of the prison rules and

   conducting clandestine activities as part of their “organizing,” (b) Black & Pink is an organization

   engaged in selling of artwork from within the prisons, (c) Black & Pink’s publications were being

   rejected by prisons for promoting inmate to inmate violence, (d) Black & Pink is engaged in

   publishing erotica in prisons, (e) Black & Pink newspapers were being used by prison gangs as a

   mode of communication, and (f) that the transition of leadership was intentionally designed to

   operate in a way whereby Plaintiffs and the new leadership of the organization would be controlled

   by a shadow board consisting of people on “Leadership Circle.
       Case: 1:19-cv-03366 Document #: 32 Filed: 10/17/19 Page 40 of 47 PageID #:302




125.      Plaintiffs reasonably relied to their detriment upon Defendants false statements and

   misrepresentations. As the intended, direct and proximate result thereof, they were harmed, and

   continue to suffer harm, for which Defendants are liable.

126.      Plaintiffs have been damaged by Defendants’ fraudulent misrepresentations and conduct

   in an amount to be determined at trial.

                               Count 6 - Unlawful Business Acts and Practices
                                         Massachusetts G.L. c. 93A
                                      (Monica James and Tray Johns)

127.      To prevail on a claim under c. 93A, a plaintiff must establish “(1) that they are proper

   plaintiffs to bring a claim under § 9, (2) that the defendants committed unfair or deceptive acts or

   practices in the conduct of any trade or commerce, and (3) that those acts or practices were a

   foreseeable cause of injury to the plaintiffs.” Mac’s Homeowners Association v. Gebo, 92

   Mass.App. Ct. 453, 458 (2017), citing Iannacchino v. Ford Motor Co., 451 Mass. 623, 630 (2008).

128.      Plaintiff James and Plaintiff Johns are proper plaintiffs because (i) both are black (also

   referred to as “POC” meaning “People of Color.”) and formerly incarcerated LGBT people, who,

   at one point, were consumers of the actions injected in the prisons and jails by Defendants and

   were targeted by Defendants to further their “transition of leadership.” Defendants, in their

   advertisement for the National Director and National Organizer position states, “Black and Pink

   only hires individuals with a history of incarceration and we strongly encourage applications from

   individuals most impacted by the prison industrial complex.” (Exhibit I)

129.      Defendants’ knowingly and intentionally failed to disclose material information regarding

   Black & Pink’s activities and shadow organizational structure of Board delegating power to

   undisclosed members of Leadership Circle. Further, Title 20 Administrative Code Section 120.70

   of Illinois states “Individuals shall not trade or traffic with, or aid, abet, or solicit unauthorized
       Case: 1:19-cv-03366 Document #: 32 Filed: 10/17/19 Page 41 of 47 PageID #:303




   actions by, offenders or releases.” Defendants did not disclose to Plaintiff James and Plaintiff

   Johns that (i) they were engaged in facilitating trade of art-work in the prisons, (ii) they were

   facilitating suspect inmate-to-inmate communications, (iii) they intentionally created a coercive

   organizational structure, whereby it was the expectation that misstatements were to be made under

   penalty of perjury concerning the shadow decision making power of the Leadership Circle, in

   opposition of M.G.L Ch. 180 Section 3, and (iv) they were being banned from various prisons/jails,

   including the Illinois Department of Corrections for being deemed as a publication that is inciting

   inmate to inmate violence. These were material facts about Black & Pink that Plaintiffs were not

   made aware of when they entered into a contractual relationship with Black & Pink. If Plaintiffs

   were made aware of the above stated facts, they would have never entered into a contractual

   relationship with Defendants.

130.      Defendants willful and malicious non-disclosure was a foreseeable cause of Plaintiff John

   and Plaintiff James’ injury, which was to become associated and enter into a contractual

   relationship. If Plaintiffs would have known all the facts that were willfully undisclosed by

   Defendants, Plaintiffs would have never agreed to accept the leadership of Black & Pink, become

   employed by it, and in turn experience the discriminatory and hostile treatment from Defendants.

131.      On August 1, 2018, Plaintiff James sent to the Defendants by certified mail a written

   demand for relief, identifying the claimants and the class they seek to represent, and reasonably

   describing the unfair and deceptive acts or practices relied upon and injuries suffered. A copy of

   said demand is attached as Exhibit A1.

132.      On August 6, 2018, Plaintiff Johns sent to the Defendants by certified mail a written

   demand for relief, identifying the claimants and the class they seek to represent, and reasonably
       Case: 1:19-cv-03366 Document #: 32 Filed: 10/17/19 Page 42 of 47 PageID #:304




   describing the unfair and deceptive acts or practices relied upon and injuries suffered. A copy of

   said demand is attached as Exhibit A2.

133.      Defendants have not timely responded to and thereby are deemed to have refused the

   Plaintiffs’ demand for relief; further, said non-response constitutes a refusal made in bad faith,

   with knowledge or reason to know that the act or practice complained of violated G.L. c. 93A.

134.      All of the Defendants’ unfair and deceptive practices were willful and knowing within the

   meaning of M.G.L. c. 93A.

                  Count 7 - Violation of the Massachusetts Equal Rights Act
                                (Monica James and Tray Johns)

135.      The Massachusetts Equal Rights Act (“MERA”) read with M.G.L. c. 93, §102, prohibits

   purposeful discrimination based on, inter alia, sex, and race, including discrimination in the course

   of employment. Where an employee is not able to bring a claim for employment discrimination

   under M.G.L. c. 151B because the employer has fewer than six (6) employees, said employee may

   bring a claim under MERA.

136.      Defendant violated MERA by discriminating against Plaintiff James & Plaintiff Johns on

   the basis of their race and sex and denying them the enjoyment of the same rights as white male

   citizens and the full and equal benefit of all laws by its above-referenced actions and also as

   described in other Counts of the Complaint.

137.      As a direct and proximate result of Defendant’s conduct, Plaintiff James and Plaintiffs

   Johns have been discriminated against based on her gender and/or sex, and race, and has therefore

   suffered loss of income and benefits, humiliation, embarrassment, loss of personal and professional

   reputation and self-esteem, and severe emotional distress.

                                   Count 8 - Constructive Discharge
                                           (Monica James)
       Case: 1:19-cv-03366 Document #: 32 Filed: 10/17/19 Page 43 of 47 PageID #:305




138.      Defendants constructively discharged Plaintiff James by making her working environment

   so painful, humiliating, and traumatic that no reasonable person could continue to work there.

139.      A reasonable person in Plaintiff James’ position would have been compelled to leave the

   employment of Defendants.

140.      On December 8, 2017, Plaintiff James emailed her notice of resignation to Black & Pink’s

   Voting Leadership Circle.

141.      As a reasonably foreseeable consequence of this constructive termination, among other

   injuries, Defendants caused Plaintiff James a loss of income, self-esteem, reputational, and

   emotional harm.

                  Count 9 - Sexual Harassment in Violation of M.G.L. c. 214, §1C
                                         (Monica James)

142.      Defendants created a hostile work environment for Plaintiff James by subjecting her to

   intimidation and harassment for rejecting Frank Place’s act of recording/attempting to record her

   in performance of a sex act.

143.       The hostile work environment to which Plaintiff James was subjected included, but was

   not limited to, (i) Frank Place pulling a phone to record Plaintiff, without her consent, during

   performance of a sexual act; (ii) Defendants consisting of the Interim Leadership Circle, and other

   Black & Pink members ganging up on Plaintiff James for invoking her right to access the legal

   system against Frank Place, (iii) Jason Lydon, her then immediate supervisor threatening her life

   and employment if she contacted police against Frank Place, (iv) targeting and contempt from

   Black & Pink Boston Chapter members and the Interim Leadership Circle for invoking the legal

   system on Frank Place, (vii) Michael Cox, with Johannes Wilson’s guidance and support attempted

   to create a premeditated disruptive environment to record Plaintiff James in an unseemly
       Case: 1:19-cv-03366 Document #: 32 Filed: 10/17/19 Page 44 of 47 PageID #:306




   encounter, with an intent to blackmail and/or compromise Plaintiff’s agency of self, (viii)

   Harassment of Plaintiff Johns for protesting to the discriminatory treatment of Plaintiff James.

144.      Defendants initiated and continued to take hostile actions and intimidation tactics in

   response to Plaintiff’s reasonable action of asserting her own constitutional and privacy rights.

145.      Said hostile work environment caused Plaintiff James severe emotional distress and

   unreasonably interfered with her ability to safely perform her professional obligations by causing

   her to be very fearful for her personal integrity and safety, and thus making it impossible for her

   to continue to work at Black & Pink, or be associated with it in any capacity.

146.      Defendants failed to take prompt remedial action; to the contrary, Defendants, by and

   through its agents, treated Plaintiff James hostilely for having complained about the incident and

   seeking the protection of the legal system.

147.      As a result, Plaintiff James has suffered damages of loss of employment, professional

   opportunities, and severe emotional distress.

                       Count 10 – Defamation Mass. Gen. Laws Ch. 231, § 92
                                 (Monica James and Tray Johns)


148.      In January 2018, on multiple occasions, Defendants made false and defamatory statements

   via their mailing listserv to numerous unknown recipients and organizations nationwide, in an

   effort to co-opt Plaintiff’s work, advocacy, message, to ridicule her personally, to discredit her

   personally and professionally, and to paint her in a negative light. In April 2018, Defendants

   republished the false and defamatory letter.

149.      In April 2018, Defendants published a defamatory and hostile article on Medium under the

   authorship of Michael Cox.
       Case: 1:19-cv-03366 Document #: 32 Filed: 10/17/19 Page 45 of 47 PageID #:307




150.      In September 2018, Defendants again caused to be published a false and defamatory article

   on Medium under the authorship of Chris Cummings to intimidate and harass Plaintiffs. Upon

   information and belief, Chris Cummings is a pseudonym for the Defendants, who engage in

   collective actions and decision-making.

151.      Defendants repeated the defamatory statements to many other people, acquaintances,

   partners and competitors and, as a result, Plaintiffs experienced humiliation and blacklisting from

   other industry professionals.

152.      As a result of Defendants’ defamatory comments and unlawful actions, Plaintiffs have

   sustained substantial damages including grave mental distress and fear.

                     Count 11 - Violation of the Massachusetts Wiretap Statute
                                          (Monica James)

153.      Defendant, through its agents, the ones known to Plaintiff are Frank Place, Michael Cox,

   Johannes Wilson, and Jason Lydon, used intercepting devices, namely hidden audio and video

   surveillance via cell phones to secretly record or attempt to record, intercept, and/or view the

   personal and private images and/or oral communications of Plaintiff without her knowledge or

   consent.

154.      The images, conduct, and/or oral communications captured by Defendant’s agent Michael

   Cox and Frank Place or any other person were knowingly and willfully intercepted, disclosed,

   and/or used by Defendants in violation of M.G.L. c. 272, §§99C and Q.

155.      Plaintiff James’ personal and privacy interests and rights were violated by Defendant’s

   unauthorized and illegal interception, disclosure, and/or use of their secretly recorded images,

   conduct, and/or communication.

156.      Defendant’s interception, disclosure, and/or use of Plaintiff’s images, conduct, and/or oral

   communications were done knowingly, maliciously, and/or systematically with the intent to
       Case: 1:19-cv-03366 Document #: 32 Filed: 10/17/19 Page 46 of 47 PageID #:308




   deprive Plaintiff James of her personal and privacy interests and rights as guaranteed under the

   Constitution and laws of the Commonwealth of Massachusetts.

157.      Plaintiff is entitled to actual and punitive damages to the highest extent of the law,

   reasonable attorneys’ fees, and Court costs as a result of Defendant’s violation of M.G.L. c. 272,

   §§99C and Q, and/or the minimum statutory damages of $100.00 per day for each violation.

                                         Prayer For Relief

   WHEREFORE, Plaintiff Monica James and Plaintiff Arlinda (Tray) Johns, respectfully pray that

   this Honorable Court:

              1. Issue its declaratory judgment that the actions described herein deprived the

          plaintiffs of rights guaranteed to them by U.S.C. §§1985(3), 1986, and §1981, by the

          Massachusetts Constitution, statutory and common laws;

              2. Enter judgement against Defendants on all counts of the Complaint;

              3. Refer to the United States Attorney and other appropriate agencies for investigation

          and possible prosecution, of any acts of the defendants which appear to be violations of

          federal criminal statutes;

              4. Award plaintiffs damages in an amount to be determined at trial;

              5. Award plaintiffs enhanced damages as permitted by law, plus its reasonable costs

          and attorney’s fees for this action;

              6. Grant plaintiffs such other relief as the Court deems necessary and just.
   Case: 1:19-cv-03366 Document #: 32 Filed: 10/17/19 Page 47 of 47 PageID #:309




                                 DEMAND FOR JURY TRIAL

       Pursuant to Federal Rule of Civil Procedure 38, Plaintiffs demand a trial by jury of all the

claims asserted in this Complaint so triable.

Dated: October 17, 2019                              Respectfully submitted,

                                                     /s/Tanvi K. Sheth
                                                     _________________________
Tanvi Kaushal Sheth
(IL Bar No. 6321509)
55 East Monroe Street, Suite 3800
Chicago, IL 60603
tshethlegal@gmail.com
C: 847.529.8279

Attorney for the Plaintiffs
